Case 1:19-cv-01397-LPS Document 18 Filed 11/05/19 Page 1 of 2 PageID #: 1095



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

PEBBLE TIDE LLC,

                               Plaintiff,
                                                                    C.A. No. 19-1397 (LPS)
               v.
                                                                 JURY TRIAL DEMANDED
PETCUBE, INC.

                               Defendant.


                    PETCUBE, INC.’S RENEWED MOTION TO DISMISS
                          FOR FAILURE TO STATE A CLAIM

       Defendant Petcube, Inc. (“Petcube”) respectfully moves this Court to dismiss Plaintiff Pebble

Tide LLC’s (“Pebble Tide[’s]”) Complaint, pursuant to Rule 12(b)(6) of the Federal Rules of Civil

Procedure, for failure to state a claim upon which relief can be granted.

       The grounds for this motion are further set forth in Petcube’s Opening Brief in Support of its

Renewed Motion to Dismiss for Failure to State a Claim, which is being filed contemporaneously

herewith.




                                                   1
Case 1:19-cv-01397-LPS Document 18 Filed 11/05/19 Page 2 of 2 PageID #: 1096



Dated: November 5, 2019            FISH & RICHARDSON P.C.

                                   By:       /s/ Jeremy D. Anderson
                                             Jeremy D. Anderson (#4515)
                                             222 Delaware Ave., 17th Floor
                                             Wilmington, DE 19801
                                             (302) 652-5070 (Telephone)
                                             (302) 652-0607 (Facsimile)
                                             janderson@fr.com

                                             Neil J. McNabnay
                                             mcnabnay@fr.com
                                             Ricardo J. Bonilla
                                             rbonilla@fr.com
                                             Michael Ellis
                                             ellis@fr.com
                                             1717 Main Street, Suite 5000
                                             Dallas, Texas 75201
                                             (214) 747-5070 (Telephone)
                                             (214) 747-2091 (Facsimile)

                                             Attorneys for Defendant
                                             Petcube, Inc.




                                         2
